Citation Nr: 1136496	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee, status post arthroscopic debridement.

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2004 to July 2004, and from August 2005 to April 2007, with additional periods of non-active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in May 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In a May 2011 written statement, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an initial compensable rating for degenerative joint disease of the right knee, status post arthroscopic debridement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial compensable rating for degenerative joint disease of the right knee, status post arthroscopic debridement, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In October 2009, the Veteran perfected an appeal as to the issue of entitlement to an initial compensable disability rating for degenerative joint disease of the right knee, status post arthroscopic debridement.  However, the day of his May 2011 Board hearing, the Veteran indicated in a written statement that he wished to withdraw his appeal as to this issue.  As the pertinent criteria have been met, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to the issue, and it is dismissed.


ORDER

The appeal for entitlement to an initial compensable rating for degenerative joint disease of the right knee, status post arthroscopic debridement, is dismissed.


REMAND

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137. 

The Veteran's service treatment records indicate that on enlistment into the Army Reserve in March 1998, the examining physician found evidence of moderate, symptomatic pes planus; a June 2000 Report of Medical Examination showed mild, asymptomatic pes planus.  Thus, while it is clear that the Veteran has pes planus that existed prior to service, the state of the Veteran's pes planus at the time of his entry into active service in March 2004, and again in August 2005, is not shown in the record.  Although a March 2005 Report of Medical Examination showed moderate, symptomatic pes planus, this examination was conducted between the Veteran's first and second periods of active service, and it is insufficient to show that pes planus existed on entrance to the second period of service as it is dated more than six months prior to entry into active duty.  As no entrance examinations are of record for either March 2004 or August 2005, it appears that the Veteran's service treatment records may be incomplete.  On remand, an additional search for those entrance examinations and any other outstanding service treatment records must be made.  

To that end, a competent medical opinion does not exist as to whether the Veteran's preexisting bilateral pes planus was aggravated by his military service.  A December 2009 VA treatment record noted that while overseas, the Veteran was unable to obtain a replacement pair of orthotics and his flat foot condition was aggravated, and a February 2011 VA treatment record from a VA podiatrist noted that it is more likely than not that his current condition was aggravated during his military service, neither of these opinions are sufficient to grant the Veteran's claim as they do not identify the condition of the Veteran's pes planus on entrance to either period of active service, provide a rationale, or discuss whether the pes planus was aggravated beyond its natural progression.  Indeed, service connection for a given condition cannot be awarded when there are temporary or intermittent flare-ups of the condition; service connection is only warranted when the preexisting underlying condition has permanently worsened as a result of service.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see, c.f., Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 

Additionally, once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The May 2008 VA examination report contains a diagnosis of pes planus, but does not provide a nexus opinion.  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Therefore, the Board finds that a new examination is necessary to provide a thorough and detailed opinion regarding aggravation of the Veteran's bilateral pes planus.  

Accordingly, the issue is REMANDED for the following actions:

1.  Request and obtain any outstanding service treatment records, to include the Veteran's March 2004 and in August 2005 examinations on entrance into active duty.

2.  Contact the VA treating podiatrist who provided the February 2011 nexus opinion, and send him copies of the Veteran's service treatment records to include the March 2004 and August 2005 examinations on entrance to the periods of active duty.  Ask that he clarify his opinion, specifically, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus was aggravated beyond the natural progression of the condition by his active duty service?  If the examiner so finds, ask that he report the degree to which the Veteran's active service has aggravated the condition.  A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA feet examination to ascertain the nature and etiology of his bilateral pes planus.  The relevant documents in the claims file, to include both the previously and newly acquired service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  After review of the in-service and post service record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus was aggravated beyond the natural progression of the condition by his active duty service?  If the examiner so finds, ask that he report the degree to which the Veteran's active service has aggravated the condition.  

In providing his opinion, the examiner should note the records showing moderate pes planus in March 1998, mild pes planus in June 2000, and moderate and progressively worse pes planus in March 2005 prior to the Veteran's active service.  The examiner should also address the February 2011 opinion noting that the Veteran's pes planus was aggravated during his military service.  A complete rationale must be provided for any opinion offered.

4.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


